DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/563,293 filed on 9/6/2019.
Currently, claims 1-20 are pending and examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/7/2019 is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Applicant is advised to take out overwhelmingly use phrases “may comprise”, “may be configured (e.g. designed, tuned, etc.), “/”. Correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 1-2; a citation “for a vehicle interior comprising: a base comprising” is confusing and awkward. Suggestion, “for a vehicle interior comprising: a base; said base comprising”. Correction is required. Claims 2-10 depending upon the rejected claim 1 are also rejected. Independent claims 11, 16 having the same issues as mentioned; therefore, claims 11-15 and 17-19 are rejected.   
Re claim 1, line 7; a conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Clarification is required. Claims 2-10 depending upon the rejected claim 1 are also rejected. 
Re claim 7, lines 1-2; a citation “the mechanism comprises a tab and the cover comprises a tab” is confusing and indefinite because does not clear if whether they are the same tab? Clarification is required. Claims 15, 19 having the same issues as mentioned are also rejected. 
Re claim 8, lines 1-2; a citation “wherein the base comprises a structure comprising a first sidewall…” is confusing and awkward. Suggestion, wherein the base comprising a structure; said structure comprising a first sidewall…”. Claim 9 having the same issues as mentioned is also rejected. 
Re claim 20, lines 9, 13, 15; a citation “a zone” is confusing and indefinite because it does not clear whether the same zone? Clarification is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2009/0066103 to Koarai.
Re claim 1: Koarai discloses a component 2 for a vehicle interior comprising: a base 5 comprising a compartment 6; and a cover 3 configured to move relative to the base 5 in a closing direction (Fig. 1) from an open position (Fig. 3) to expose the compartment 6 to a closed position to cover the compartment 6 through an intermediate position; wherein at least one of the cover 3 or the base 5 comprises a mechanism 31 configured to bias the cover 3 toward the intermediate position when the cover 3 is in the open position; wherein the mechanism 31 is configured to push the cover in the closing direction (Fig. 6).
Re claim 2: wherein the mechanism 31 comprises a spring mechanism 32.
Re claim 3: wherein the spring mechanism 31 comprises a coil spring 32 (par. [0040], last three lines).
Re claim 4: wherein the cover 3 comprises a front edge (near 8a) and a rear edge (near A); wherein the mechanism 31 is configured to push the rear edge of the cover in the closing direction (Fig. 6).
Re claim 5: wherein the cover 3 is configured to separate from the mechanism 31 as the cover 3 moves from the intermediate position toward the closed position (Fig. 7).
Re claim 6: wherein the cover 3 comprises a front portion (near 8a) and a rear portion (near A); wherein the front portion of the cover 3 comprises a tab 8; wherein the mechanism 31 is configured to push the tab at the front portion of the cover 3 in the closing direction (Fig. 6).
Re claim 7: wherein the mechanism 31 comprises a tab 33 and the cover 3 comprises a tab 8 configured to engage the tab 33 of the mechanism 31.
Re claim 8: wherein the base 5 comprises a structure comprising a first sidewall (wherein 5 points to) and a second sidewall (wherein 6 points to, Fig. 3) to define the compartment 6 and the mechanism 31 is installed at at least one of the first sidewall and the second sidewall (see Figs. 6-7); wherein the mechanism 31 comprises a tab 33 extending from the at least one of the first sidewall and the second sidewall to engage the cover (Fig. 9).
Re claim 9: wherein the base 5 comprises a structure comprising a first sidewall (wherein 5 points to) and a second sidewall (wherein 9 points to) to define the compartment 6 and the mechanism 31 is installed at at least one of the first sidewall and the second sidewall; wherein the cover 3 comprises a tab 8 extending into at least one of the first sidewall and the second sidewall to engage the mechanism 31 (Fig. 9).
Re claim 10: wherein the component 6 comprises at least one of (a) a vehicle trim component, (b) a console 2 (see Fig. [0037], lines 1-2), (c) a floor console, (d) a center console, (e) a storage compartment, (f) an arm rest; and wherein the cover comprises at least one of (a) a door, (b) a tambour door, (c) a shade, (d) a blind, (e) a roller blind.
Re claim 11: Koarai discloses a component 2 for a vehicle interior comprising: a base 5 comprising a compartment 6; and a cover 3 configured to move relative to the base in a closing direction from an open position to expose the compartment to a closed position to cover the compartment through an intermediate position; wherein at least one of the cover 3 or the base 5 comprises a mechanism 31 comprising a spring 32 configured to extend as the cover moves from the intermediate position toward the open position (Figs. 1-2).
Re claim 12: wherein the mechanism 31 is configured to bias the cover 3 toward the intermediate position when the cover 3 is in the open position.
Re claim 13: wherein the cover 3 comprises a front edge (near 8a) and a rear edge (near A); wherein the rear edge of the cover is configured to extend the spring 32 (Fig. 6).
Re claim 14: wherein the base 5 comprises the mechanism 31 and wherein the cover 3 is configured to initiate contact with the mechanism 31 at the intermediate position as the cover 3 moves from the closed position toward the open position (Figs. 6-7).
Re claim 15: wherein the mechanism 31 comprises a tab 33 and the cover 3 comprises a tab 8 configured to engage the tab 33 of the mechanism 31.
Re claim 16: Koarai discloses a component 2 for a vehicle interior comprising: a base 5 comprising a compartment 6; and a cover 3 configured for movement relative to the base 5 from an open position to expose the compartment 6 to a closed position to cover the compartment 6 through an intermediate position; wherein at least one of the cover 3 or the base 5 comprises a mechanism 31 configured to (a) increase a force to move the cover 3 from the intermediate position toward the open position and (b) reduce a force to move the cover from the open position to the intermediate position (Figs. 1-7).
Re claim 17: wherein the mechanism 31 comprises a spring mechanism comprising a coil spring 32 (par. [0040], last lines).
Re claim 18: wherein the mechanism 31 comprises a spring 32 configured to (a) extend as the cover moves from the intermediate position toward the open position; (b) compress as the cover moves from the open position toward the intermediate position.
Re claim 19: wherein the mechanism 31 comprises a tab 33 and the cover 3 comprises a tab 8 configured to engage the tab of the mechanism 31.
Re claim 20: Koarai discloses a vehicle interior component for a vehicle configured to be operated by a force provided by an occupant comprising: a base 5; a cover 3 configured for movement along a guide 13/14 between a closed position and an open position to allow access into the base 5; a spring mechanism 32 configured to apply a force to the cover 3; wherein the cover 3 is configured so that movement of the cover 3 from the open position toward the closed position comprises a zone of movement assisted by the force from the spring mechanism 32 and assisted by the force by the occupant to lift the cover 3 and a zone of movement (Fig. 3) unassisted by the force from the spring mechanism 32 and assisted by the force from the occupant o slide the cover 3 toward the closed position; wherein the cover is configured so that movement of the cover 3 from the closed position toward the open position comprises a zone of movement unassisted by the force from the spring mechanism 31 and assisted by the force from the occupant to slide the cover toward the open position and a zone of movement restrained by the force from the spring mechanism 31 as the cover moves to the open position (Figs. 1-7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale